Citation Nr: 1741646	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-43 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for chronic sinusitis with headaches.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for onychomycosis of both feet (claimed as bilateral foot fungus).  

3.  Entitlement to service connection for bilateral feet, plantar fasciitis.  

4.  Entitlement to service connection for residuals urinary tract infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to July 1963.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran appeared at a videoconference hearing at the Indianapolis RO, and provided testimony before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, the Veteran testified during his January 2017 hearing that he no longer intended to appeal his claim seeking entitlement to service connection for residuals of urinary tract infection.

2. In the July 2011 decision, the Board denied the Veteran's petition to reopen the claims seeking entitlement to service connection for headaches, sinusitis, and fungus of the toenails on the basis that new and material evidence had not been received sufficient to reopen the claims.  Specifically, the Board found that there had been no new lay or medical evidence that showed that the claimed disabilities were incurred in, or aggravated by, service.  

3. Additional evidence received since the July 2011 Board decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for headaches, sinusitis, and onychomycosis of both feet, and does not raise a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of service connection for residuals of urinary tract infection have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The July 2011 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

3.  New and material evidence has not been received since the July 2011 decision, and the claims of service connection for sinusitis, headaches and onychomycosis of both feet is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2013. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records and service personnel records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received at the VA medical center (VAMC) in Indianapolis, Indiana, and at numerous private treatment facilities.  Medical records documenting the Veteran's post-service treatment with various private physicians have also been retrieved and associated with the claims file.  Indeed, the Veteran completed medical release forms for Dupont Hospital; Mallers and Swoverland Orthopaedic Physical Therapy, LLC; One Ortho Northeast medical facility; DeKalb Memorial Hospital; Parkview North Hospital; RediMed Urgent Care Clinic; Northeast Medical Associates; CVS Minute Clinic; Drs. N.D. and Dr. D. at Parkview Physicians Group Walk-In Clinic; as well as with Drs. M.D., A.G., W.S., and W.A.  Utilizing these release forms, the AOJ obtained the specified private treatment records and associated them with the claims file.  The AOJ also attempted to retrieve treatment records issued by the Veteran's private physician, T.T., M.D., and sent several letters requesting his medical records to Dr. T.'s office via facsimile.  However, in an April 2016 response from Dr. T.'s office, it was noted that there were no medical records pertaining to treatment provided for the Veteran at this office.  In addition, the Veteran's medical records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  The Veteran has further been given the opportunity to submit evidence and he has provided written statements in support of his claim. In addition, the Veteran provided testimony in support of his appeal before the undersigned at the January 2017 videoconference.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained. 

The Veteran was also afforded relevant VA examinations in connection to his headache and sinusitis claims in May 2013.  Both these examinations address whether the Veteran's claimed disorders were incurred in service.  The Board finds that collectively these medical reports, along with the VA medical opinion, are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.

Although a VA examination has not been provided in connection with his petition to reopen his previously denied claim of service connection for onychomycosis in both feet,  the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claims for entitlement to service connection have not been reopened; thus, an examination is not required. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status. 

Withdrawal of Claim for Residuals of Urinary Tract Infection

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2016). 

By way of the July 2013 rating decision, the RO denied service connection for residuals of a urinary tract infection. The Veteran disagreed with the denial of service connection for residuals of the urinary tract infection in September 2013, and in August 2016, he perfected an appeal with respect to this issue. 

During the January 2017 Board hearing, the Veteran expressed his desire to withdraw from appellate review his appeal for entitlement to service connection for residuals of a urinary tract infection.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim, is not appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2016).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

Petition to Reopen Claims for Chronic Sinusitis, Headaches, and Onychomycosis of Both Feet

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Prior to receipt of the claim that led to the current appeal, the Board, in a July 2011 decision, denied the Veteran's petition to reopen his claims seeking service connection for sinusitis, allergy headaches, and onychomycosis of both feet.  Notice of this denial was provided to the Veteran in July 2011, and the Board's decision in the matter is final.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decision is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100. The record reflects that the Veteran filed a motion for reconsideration of the July 2011 Board decision in August 2011.  However, after reviewing the Veteran's motion for reconsideration, the Board determined that the motion did not demonstrate that the July 2011 decision contained obvious error of fact or law.  It was determined that the arguments proffered by the Veteran in his motion focused on his disagreement with the result, which is not a basis for reconsideration.  As such, the Board denied the Veteran's motion for reconsideration in a September 2011 decision.  Given that the Veteran's motion for reconsideration was denied, the Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2016). 

Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence before VA at the time of the July 2011 Board decision consisted of the Veteran's service treatment records; treatment reports and letters issued by his private treatment physicians, S.S., M.D., J.R.K., M.D., and K.M., M.D.; medical records issued by his VA physician, H.H., M.D.; the September 1973 VA examination report; lay statements submitted by the Veteran's parents and his former fellow servicemen; medical records generated at the SSA; VA treatment records dated from 1998 to 2009; the Veteran's hearing testimony at the November 2008 hearing before the Decision Review Officer (DRO); and the Veteran's numerous lay statements.  

Review of the service treatment records reflect that the Veteran was treated on several occasions for pharyngitis, upper respiratory infection, and the common cold.  These records did not reflect any treatment for, or diagnosis of, a chronic sinus condition, headaches, or fungus of the toenails.  At the May 1963 separation examination, it was noted that the Veteran had a normal sinus cavity and nose, and the clinical evaluation of his lungs, chest and feet was also shown to be normal.  The Veteran did report frequent or severe headaches in his medical history report, and the examiner acknowledged and noted the Veteran's reports of headaches on an off and on basis.  However, the clinical evaluation of the Veteran's neurological system was shown to be normal, and the Veteran was determined to be qualified for separation.  

In a statement dated in April 1973, the Veteran asserted that he had problems with his sinus passages and head while serving in the military.  He also reported that he contracted athlete's foot while serving in the Army.  According to the Veteran, after his release from the military, he started having serious painful histamine headaches and he sought treatment for these symptoms with various physicians, to no avail.  The Veteran further stated that, in 1971, he started receiving treatment with Dr. K., which included undergoing shots on a weekly and monthly basis, in an attempt rid himself of his allergy headaches.  The Veteran also stated that his toenail problems began shortly after his release from service, and he receives treatment for this disorder with Dr. M.  According to the Veteran, Dr. M. prescribed him with pills to help eliminate these symptoms.  

In a letter dated in April 1973, Dr. S. wrote that he had first seen the Veteran in 1966 for headaches, which the Veteran believed were due to histamine problems and possible allergies.  Dr. S. also wrote that the Veteran was given injections and allergy tests showing reaction to various allergens.  

In an August 1973 letter issued by Dr. K., he wrote that he started treating the Veteran in 1971, and he (the Veteran) initially presented with a medical history of "pulsating right orbital headaches, associated with nausea and right nasal obstruction."  Dr. K. noted that the Veteran reported that his headaches had their onset in August 1964.  It was also noted that the Veteran experienced spring hay fever and some additional symptoms in the fall, and his family history was positive for allergies.  Physical examination of the Veteran was normal, and negative for abnormalities.  However, results of the skin tests were positive to many of the inhalants, to include grass, pollen, ragweed, house dust, and several atmospheric molds.  Dr. K. noted that the Veteran's headaches showed improvement in 1972, but he still had some rhinitis.  According to Dr. K., many factors influence headaches and an allergic problem is only one of these factors.  

An August 1973 Certificate of Attending Physician was issued by H.H., M.D., and reflected a diagnosis of onychomycosis, ringworm of the nails, as well as the Veteran's dates of treatment for this disorder, which were documented as dating from January 1973 through April 1973.  

During the September 1973 VA examination, the Veteran reported the onset of recurrent headaches and sinus problems following his discharge in 1963.  He also contended that he had experienced a fungus infection in both feet since service.  On physical examination, the Veteran's digestive, genitourinary, and respiratory systems were shown to be normal.  Further examination of the extremities reflected that the toenails were "yellowish powdery" in appearance, which also made the toenails appear thicker.  The Veteran reported some improvement in the toenail fungus after taking medication in the form of pills.  Based on the physical examination of the Veteran, the examiner diagnosed him with having onychomycosis and cephalalgia, secondary to chronic sinusitis.  

In the October 1973 rating decision, the RO denied the Veteran's claims disorders.  In reaching this determination, the RO noted that the service treatment records made no reference to any fungal infection of the toenails.  The RO acknowledged the reference to recurrent headaches on the discharge examination, but noted that no reason or basis was shown in support of the Veteran's claim that his headaches had their onset it, or were diagnosed in service.  The RO also took into consideration, and provided a recitation of, the post-service treatment records, when rendering its negative determination.  

In his November 1973 notice of disagreement (NOD) the Veteran disagreed with this determination, and reiterated that his claimed disorders were incurred during his period of service.  In his December 1973 VA Form 9, the Veteran asserted that his bilateral foot fungus was a big problem in service.  

In statements dated in January 1974, the Veteran's mother and father expressed their familiarity with the Veteran's allergic condition and foot fungus.  According to both his parents, the Veteran did not have these problems prior into his enlistment into service in 1960.  They also stated that none of their other children had serious allergy problems.  

In a February 1974 letter, the Veteran's physician, Dr. M., noted that the Veteran reported an eleven year history of throbbing, excruciating headaches.  Dr. M. also noted that the Veteran related a long history of midsummer nasal congestion on a constant basis, as well as itchy eyes that persist for approximately three months at a time, and have been particularly noticeable in the last few years.  Physical examination of the extremities revealed a thickened toenail, but the remainder of the examination findings was within normal limits.  
  
In the May 1974 decision, the Board denied the Veteran's claims.  In reaching this determination, the Board noted that review of the service treatment records was negative for complaints of, or treatment for, an allergic disorder, headaches associated with an allergy, a sinus condition, or fungus of the toenails.  The Board further noted that "[t]here is no basis in medical opinion or fact to support a finding that any of the condition could be related in any way" to an in-service occurrence.  The Board also took into consideration statements made by the Veteran at his separation examination, wherein he reported a history of recurrent headaches, but still determined that these assertions did not "demonstrate that he had allergic headaches during service."  The Board ultimately concluded that the claimed disabilities were not incurred in, or aggravated by, service.  

In statements dated in June 1974, which were submitted on separate VA Form 9 documents, the Veteran sought to reopen his claims and set forth detailed contentions with regard to each issue.  He also stated that his headaches were a disability separate and distinct from his allergy problems.  According to the Veteran, his in-service treatment for colds and upper respiratory infections were early manifestations of his subsequent allergy and sinus problems post-service.   The Veteran also contended that it took many years for his bilateral foot fungus to appear after his enlistment, and attributed this foot disorder to having to wear hot boots and socks in service, and having to take group showers with his fellow servicemen, which facilitated the contagious spread of the foot disease between everyone.  The Veteran also stated that he believed a number of in-service factors, to include having contracted measles, and working in an isolated ward at the base hospital as a medic, contributed to the development of his claimed disorders.  He also provided a recitation of his post-service medical history, and discussed in detail the various medical facilities and treatment providers who had treated him for his claimed disorders, as well as the medical findings produced and deduced during these treatment visits. 

In lay statements dated in August and December 1974, the Veteran's former fellow serviceman, V.B., and G.S., recalled that the Veteran experienced headaches and sinus problems in service, and that he sought treatment for these disorders in service.  V.B. also noted that the Veteran only took aspirin for his headaches.   

In the January 1975 notification letter, the RO determined that the evidentiary findings did not substantiate the Veteran's claims for service connection for headaches or sinus problems, and concluded that the evidence did not warrant any change in the previous determination.  In his January 1975 NOD and February 1975 VA Form 9, the Veteran expressed his disagreement with this decision, listed the medical records and lay statements he had submitted in support of his claims, and contended that he had suffered from these claimed disorders since service.

In the October 1975 decision, the Board declined to reopen the claims of service connection for a sinus condition, headaches, and fungus of the toenails.  The Board specifically determined that the additional evidence submitted since the previous Board decision did not establish the incurrence or aggravation of the claimed disabilities during active service.  

Following this decision, in a March 1978 statement, the Veteran asserted that his headaches started sometime in February 1961 while he was stationed in Germany.  He also reported that while working at his civilian job at General Electric, he reportedly missed ten to twenty days of work each year as a result of is headaches.  

In a March 1978 letter issued by Dr. S., it was noted that the Veteran had been seen at his office from June 1966 until July 1971 for treatment of recurrent and severe headaches.  Dr. S. noted that the Veteran did not respond to either histamine desensitization or septal surgery, and an examination by a neurosurgeon during this period revealed a normal electroencephalogram.  

The Veteran filed another petition to reopen his claims seeking service connection for sinus problems, migraine headaches, and bilateral foot fungus in May 1993.  In his claim, he asserted that he had had continual reoccurrences of these health issues since his discharge from service.   In a November 1993 decision, the RO denied the Veteran's claims on the basis that evidence showing that his claimed disabilities were, in fact, incurred in, or aggravated by, service, had not been received.  

Follow-up VA treatment records dating from 1998 to 2009 reflect that the Veteran received ongoing treatment for sinus complaints, headaches foot fungus. These records also reflect diagnoses of sinusitis, migraine headaches, and onychomycosis of the feet, and list these conditions as part of the Veteran's ongoing medical history.  During an April 1998 treatment visit at the Fort Wayne VA Medical Center (VAMC), the Veteran reported a history of ongoing headaches, and described associated symptoms of photophobia, nausea, and vomiting that are brought on with these headaches.  He also described the various treatment options and medication regiments he had tried in an attempt to alleviate his symptoms.  His physician noted that he had a past diagnosis of cluster headaches approximately thirty years prior.  The Veteran's private medical records also reflect ongoing treatment for his sinus and allergy complaints. 

Review of the Veteran's SSA records included duplicates of his VA treatment records, as well as duplicate records issued by Drs. M. and K.  In the November 1997 Disability Determination and Transmittal, the Veteran was shown to have a primary diagnosis of migraine headaches.  However, in the September 1998 SSA Notice of Decision, the Administrative Law Judge determined that the Veteran was not under a "disability" as defined in the Social Security Act, at any time through the date of the decision, and therefore not entitled to SSA disability benefits.  

During the November 2008 hearing before the DRO at the Indianapolis RO, the Veteran testified that his headaches and sinus problems began during his basic training, and related these disorders to possible inoculations and vaccinations he underwent in service.  He also recalled working as a medic in the isolation ward at the base hospital while stationed in Germany, during which time, he contracted measles.  The Veteran believes that his sinusitis and headaches had their onset around this time, and are related to the climate in the hospital, and possibly his measles contraction.  He testified that he tried taking aspirin to alleviate his headache symptoms, and he went on sick call numerous times for treatment of his symptoms.  The Veteran further testified that he had been experiencing continuous headaches and sinusitis since service, and had been seeking different treatment options and medication regimens from various healthcare providers to help alleviate symptoms attributed to these disorders.  With respect to his bilateral foot fungus, the Veteran related the origin of this disorder to his military service, and specifically to the group showers he and his fellow servicemen had to take, which is where he believes the spread of athlete's foot began.  He further stated that he has been dealing with symptoms of bilateral foot fungus since service, and while he has tried an assortment of medications to help relieve his symptoms, the symptoms continue to persist.  

In the July 2011 decision, the Board reviewed the evidence of record both prior to, and since the October 1975 Board decision, in detail, and determined that new and material evidence had not been received sufficient to reopen the Veteran's claims seeking service connection for sinusitis, fungus of the toenails, and headaches.  Specifically, the Board acknowledged the Veteran's hearing testimony and lay assertions relating his disorders to service, and relaying a history of continuing headaches, sinus/allergy problems, and bilateral foot fungus since service.  The Board also took into consideration the post-service VA and private treatment records reflecting the Veteran's treatment for these disorders.  However, it was noted that the Veteran's assertions of a relationship were of record at the time of the previous Board decision.  The Board also noted that while the medical evidence documented current treatment for, and diagnoses of headaches, sinusitis, allergic rhinitis, and onychomycosis of the feet, the medical findings did not relate to an unestablished fact necessary to substantiate the claims.  Specifically, the Board found that the evidence did not demonstrate that the claimed disorders were incurred, or aggravated in service.  The Board concluded that new and material evidence had not been received to reopen the claims of entitlement to service connection for a sinus condition, headaches, and fungus of the toenails.  

The evidence associated with the claims file following the July 2011 Board decision included duplicate copies of the Veteran's service treatment records; numerous treatment records issued by various healthcare providers and treatment facilities; VA treatment records dated from 2012 to 2016; VA examination reports dated in May 2013; numerous lay assertions submitted by the Veteran; and the January 2017 Hearing Transcript.  

At the May 2013 VA examination in connection to the Veteran's claimed headache and sinus conditions, he (the Veteran) provided his medical history and stated that he developed headaches during his military service.  The Veteran specifically related his headaches to the climate at the military base.  It was noted that treatment for his headaches included aspirin, Coca Cola, and Alka Seltzer.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed him with having migraine headaches.  With respect to his claimed sinusitis, the Veteran he relayed a history of chronic sinus problems, to include drainage and coughing symptoms, since his military service.  He also reported undergoing treatment for this condition during service.  Although he denied experiencing any symptoms at the current time, he did report drainage and coughing the night before.  An x-ray of the sinus cavity revealed findings of mild chronic sinusitis, with no evidence of bone destruction or air fluid level.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed him with having sinusitis.  When asked to indicate the sinuses/type of sinusitis currently affected by the Veteran's chronic sinusitis, the examiner marked pansinusitis.  The examiner further determined that the Veteran's chronic sinusitis with headaches was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  In reaching this determination, the examiner noted that his Veteran's claims had already been denied several times by the RO, and the Board concurred with this denial in the July 2011 decision.  The examiner also took note of the May 1963 separation examination, wherein the Veteran reported to experience headaches on an "off" and "on" basis, but found no evidence of a chronic condition causing headaches at the discharge physical.  The examiner also noted no evidence of ear, nose, and throat abnormalities at the May 1963 discharge examination, and further noted no evidence ear, nose and throat abnormalities at the current examination.  In addition to relying on the medical records, the VA examiner also relied on his own clinical experience and expertise as the basis for his opinion.

At the May 2013 VA respiratory examination, the Veteran reported a history of problems with phlegm and coughing.  He also reported occasional problems breathing and stated that he went to the Emergency Room at Dupont Hospital for treatment of these symptoms, but received no diagnosis for this condition.  The Veteran also reported a history of tobacco abuse in the remote past, and a history of allergies, for which he uses Allegra with no relief.  Report of the chest x-ray was negative for any evidence of acute cardiopulmonary disease.  The Veteran also underwent a pulmonary function test (PFT), the results of which showed mild obstructive lung disease with a decreased diffusing capacity of the lungs for carbon monoxide (DLCO).  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed him with having mild obstructive lung disease and determined that this condition was less likely than not incurred in, or caused by an in-service injury, event, or illness.  In reaching this determination, the examiner noted that the Veteran had a mild obstructive lung pattern on PFTs and a decreased DLCO out of proportion to his PFTs.  He further stated that no specific chronic pulmonary diagnosis had been given to the Veteran.  According to the examiner, no abnormalities were noted on the Veteran's discharge examination in 1963, and his history was consistent with chronic sinusitis and allergies, and his coughing was primarily related to his sinus drainage.  The examiner also noted that his clinical records in service only documented treatment for upper respiratory infections in 1961 and 1962, and these were "self limited."  According to the examiner, the Veteran did not claim any respiratory conditions on his discharge physical in 1963, and he did have a distant, yet positive, history of tobacco abuse.  

In his July 2013 NOD, the Veteran reiterated his previous contentions and asserted that he started experiencing manifestations of his claimed headaches and sinus problems while serving in the U.S. Army.  According to the Veteran, during his three years in the military, he experienced problems with his sinuses, as well as throat problems, and ear aches while working at the base hospital.  He also contended that he contracted foot fungus/athlete's foot in service, and related this condition to the heavy and sweaty boots he and his fellow servicemen were instructed to wear throughout their three years in the military.  

VA treatment records dated from 2012 to 2016 reflect that the Veteran had a medical history of migraine headaches, sinusitis, and allergic rhinitis.  These records also reflected his continuing complaints of sinus and allergy problems, as well as ongoing treatment for, and diagnoses of, allergic rhinitis, sinusitis, migraine headaches and onychomycosis of the feet.  

Medical records issued from Dupont Hospital reflect treatment for dysphagia, esophageal spasm, and multiple lipomas.  These records also include an April 2008 surgical report which reflects that he underwent excision procedures of soft tissue masses in the left upper extremity, left forearm and left flank.  Treatment records from Mallers and Swoverland Orthopaedic Physical Therapy, LLC, reflect the Veteran's complaints of, and treatment provided for, his plantar fasciitis.  Medical records issued from Dr. G. at Dermatology & Laser Surgery Associates documents treatment provided for the Veteran's eczema and various other skin conditions, to include his toenail fungus.  Medical records issued by the Veteran's podiatrist, Dr. W., reflect that he was seen on a frequent basis for treatment of his plantar fasciitis.  Medical records issued by Dr. A. at the Fort Wayne Glaucoma Center document the Veteran's annual treatment visits for his eyes.  Medical records issued from the medical facility One Ortho Northeast document treatment provided for the ganglion cyst growth on the Veteran's left middle finger, to include the operative records documenting the excision of the ganglion cyst, and post-operative records documenting his follow-up treatment for any post-operative residuals.  These records also document treatment provided for the Veteran's plantar fascia.  Hospital records generated from DeKalb Memorial Hospital reflect that the Veteran was admitted with a preoperative diagnosis of nuclear sclerotic cataract in the left eye, and underwent an extracapsular cataract extraction procedure with implantation of an intraocular lens of the left eye in February 2008.  Medical records generated at Parkview Regional Medical Center reflect treatment for general health ailments, including epigastric pain, and further include diagnostic test findings pertaining to the Veteran's heart condition as well as his blood test lab results.  Medical records issued by his ear, nose & throat (ENT) specialist, M.D., focus on treatment provided for the Veteran's sinus problems, ear aches and sensorineural hearing loss.  Medical records issued from RediMed Urgent Care Clinic focus on treatment provided for an avulsion laceration on the Veteran's hand.  Medical records issued by S.C., M.D. at Northeast Medical Associates document an assessment of allergic rhinitis and treatment provided for this disorder.  Medical records issued from CVS Minute clinic reflect the Veteran's complaints of an itching sensation on his back, and a diagnosis of xerosis of the skin.  These records also document treatment provided for the Veteran's allergic rhinitis and headaches.  Treatment records issued from Parkview Physician's Group Walk-In clinic focus on treatment provided for the Veteran's ear symptoms, to include his allergic rhinitis.  These records also focus on treatment for various health ailments, to include pain in his joints, and his lipoma.  Treatment records generated from Northeast Medical Associates focus on treatment provider for the Veteran's allergic rhinitis.  

During his January 2017 hearing, the Veteran testified that his claimed sinus condition, headaches and toenail fungus originated in service, and he has continued experiencing ongoing symptoms of these disorders since his military service.  He further testified that he had received ongoing treatment for these disorders since his separation from service.  See Hearing Transcript, pp. 9-10.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claims of service connection for headaches, sinusitis, and onychomycosis of the feet has not been received, and the claims may not be reopened.  The majority of this evidence is new in that it was not previously before the Board.  However, none of this evidence is material for purposes of reopening the service connection claims.  Other than reiterating his previous contentions, the Veteran has not offered any additional lay evidence which substantiates his assertions that his headaches, sinus problems and bilateral toenail fungus originated in, or is/are in any way related to his military service.  The Board acknowledges the Veteran's contentions that he has experienced recurrent symptoms of sinus pain and discomfort, headaches and onychomycosis of the feet, and has received ongoing treatment for these disorders since his separation from service - as reflected in his lay statements and his testimony during his hearing. Unfortunately, these contentions are redundant of assertions made prior to the July 2011 Board decision and considered then.   The medical evidence submitted by his numerous private treatment providers also reflect the Veteran's complaints and diagnoses of, and ongoing treatment provided for, his sinus problems, his headaches, and his bilateral foot fungus.  However, this evidence is also redundant of evidence reviewed and taken into consideration at the time of the July 2011 Board decision.  The only unestablished fact(s) at the time of the July 2011 Board decision was/were nexus(es)/link(s) between the Veteran's service and his current sinusitis, headaches and onychomycosis of the feet.  The medical evidence submitted following the July 2011 Board decision was not material in that it did not relate the Veteran's headache and sinus conditions to his military service, nor did it address whether the Veteran's onychomycosis of the feet was related to his service.  

Although a VA medical opinion addressing the etiology of the Veteran's sinusitis and headaches was issued in May 2013, the examiner did not relate the Veteran's migraine headaches and sinusitis to his military service.  In fact, the examiner found any possibility of a nexus between these either of these disorders and military service to be unlikely, and specifically opined that neither of these disorders were incurred in service.  He (the examiner) also provided an explanation for his opinion, and relied not only on the service treatment records which were negative for a diagnosis of a chronic headache condition, and further negative for ear, nose and throat abnormalities, but he also relied on the remainder of the Veteran's medical records, and his own clinical expertise when rendering this opinion.  The Board acknowledges the Veteran contention that his headache claim is separate and distinct from his sinusitis claim.  Indeed, the May 2013 VA examiner treated his headache claim as separate from his sinusitis claim.  In addition to finding that the Veteran's headache condition was not related to, or associated with, his sinusitis, the examiner also found no evidence that his headache condition was incurred in service, and provided his reasoning for this conclusion.  The Board sympathizes with the Veteran and acknowledges that the records reflect forty years' worth of records and statements documenting the Veteran's efforts to try and reopen his claims.  However, the Veteran was notified through numerous rating decisions, notices of rating decisions, and by way of the May 1974, October 1975 and July 2011 Board decisions of the unestablished facts and evidence required to reopen his claims.  Specifically, the Veteran was notified that he need to provide nexus evidence that showed that his claimed disorders were either incurred in, or related to, his military service. The Veteran acknowledged his understanding of this at his hearing and even indicated that he wished to have the record held open for a period of time so he could obtain the necessary nexus evidence.  Despite the fact that the record was held open, there is no indication that he submitted any additional evidence following his hearing.  

As such, the Board finds that the more recent VA treatment records, private treatment records, and VA examination reports do not relate to an unestablished fact necessary to substantiate these claims.  In conclusion, the Board finds that the evidence submitted since the July 2011 Board opinion is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claims of service connection for these claims disorders.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claims of entitlement to service connection for sinusitis, headaches, and onychomycosis of the feet. Therefore the claims may not be reopened, and the appeal must be denied. There is no reasonable doubt to be resolved as to reopening the claims.





ORDER

The appeal for entitlement to service connection for residuals of urinary tract infection is dismissed

As new and material evidence has not been received to reopen the claim of service connection for sinusitis, headaches and onychomycosis of the feet, the appeal is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In his September 2013 NOD, the Veteran attributed his plantar fasciitis to the heavy boots he was required to wear in service which hurt his feet.  During his January 2017 hearing, the Veteran testified that the boots they were required to wear were tight-fitting, and he developed pain and sores on his feet, due to the discomfort.  He also attributed his current foot condition to the physical exercises he participated in during service while wearing these boots.  According to the Veteran, he has experienced pain and discomfort in his feet since his separation from service. See January 2017 Hearing Transcript, pp. 6-7.  

Review of the Veteran service treatment records reflects that he was seen at the U.S. Army Hospital in January 1962 with complaints of pain and a pressure sore on the dorsum of his right foot.  The in-service clinician noted that the Veteran should relieve the pressure "made by boot."  

The Veteran's more recent treatment records issued from One Ortho Northeast (and dated in November 2011), and from Mallers & Swoverland Orthopaedic Physical Therapy, LLC (dated from March 2012 to April 2012), reflect a diagnosis of, and ongoing treatment provided for, plantar fasciitis.  

An October 2012 VA podiatry note reflects that the Veteran presented with complaints of pain in both heels of several years duration.  He was assessed with a provisional diagnosis of plantar fasciitis.  During a subsequent VA podiatry treatment visit dated in November 2012, the Veteran reported that the pain is worse in the morning and after prolonged sitting.  It was noted that he was currently using night splints, shoes and orthotics to help alleviate his symptoms.   

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was developed pain in his feet as a result of the boots he wore, and the rigorous physical exercises he participated in, during his military service.  The Board also finds the Veteran competent to report that he has suffered pain in his feet since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for plantar fasciitis. VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate. 

Under the circumstances presented in this case, the Board finds that a VA medical examination and opinion is required. The post-service treatment records reflect that the Veteran has been diagnosed with plantar fasciitis.  In addition, the January1962 clinical report reflects that the Veteran was seen and treated for symptoms of pressure and sores on his feet due to the boots he was wearing. As discussed above, the Board has determined that the statements of the Veteran to the effect that he developed pain in his feet in service and has experiencing ongoing symptoms of pain since service are competent. Therefore, a medical examination is necessary to determine whether the Veteran's current plantar fasciitis is related to military service, to include the boots he was required to wear and the rigorous in-service physical exercises he participated in, or any other in-service cause. 

As this claim is being remanded for additional development, any and all outstanding medical records pertaining to the Veteran's plantar fasciitis should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed plantar fasciitis.  This shall specifically include any private treatment records, as well as updated treatment records from any VA facility.  The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA. 

2.  Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his foot disability. The entire claims file must be made available to the examiner in conjunction with the examination. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report. The examiner must explicitly take into consideration the January1962 clinical report reflecting the Veteran's complaints of, and treatment for, pain and pressure sores on his feet due his boots. Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current plantar fasciitis (bilateral or unilateral), had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of, and treatment for, his feet in service. The examiner must specifically discuss whether the Veteran's in-service symptoms of, and treatment for foot pain, to include the boots he wore and physical exercises he participated in while wearing these boots, led to the development of his current plantar fasciitis. 

The examiner must provide a complete rationale to support any opinion rendered.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claim on appeal. If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 



	(CONTINUED ON NEXT PAGE)



that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


